Citation Nr: 1443994	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  06-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Whether new and material evidence has been received with respect to a claim of service connection for residuals of nasal trauma, to include whether there is clear and unmistakable error (CUE) in a February 1989 administrative decision.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from December 1975 to December 1978; he also appears to have Reserve service from approximately 1978 through 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening claims of service connection for hepatitis C and residuals of nasal trauma, and denied service connection for a lumbar spine disorder.  The Veteran timely appealed that decision.

The Veteran testified at a Decision Review Officer (DRO) hearing in November 2006; a transcript of that hearing is associated with the claims file.

This case was last before the Board in a September 2009, when the Board denied service connection for a lumbar spine disorder and remanded the claims to reopen for additional development.  During that remand, the AOJ reopened and awarded service connection for hepatitis C in an April 2014 rating decision.  As such represents a full award of the benefits sought on appeal and since no notice of disagreement with that rating decision as yet been received, the Board will no longer address that issue on appeal.

Following the additional development, the nasal trauma claim was returned to the Board following an April 2014 supplemental statement of the case.  

Finally, following the Board's September 2011 denial of his lumbar spine claim, the Board timely appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to vacate the September 2011 Board decision and remand it to the Board for further development.  In an April 2014 Court order, the Court vacated the September 2011 decision and remanded the claim to the Board for development consistent with the Joint Motion for Remand.  The case has been returned to the Board at this time in compliance with that Court order and the Joint Motion for Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

In a November 2006 correspondence, the Veteran raised the following issues: entitlement to service connection for a skin disorder, headaches, alopecia/hair loss, stomach and psychiatric (claimed as nervous condition) disorders as secondary to service-connected hepatitis C; those issues have not been adjudicated by the AOJ, and therefore the Board does not have jurisdiction over them.  Accordingly, they are referred to the AOJ for appropriate action at this time.  


REMAND

In the Joint Motion for Remand, the parties agreed that VA failed to adequately assure compliance with the duty to assist in obtaining the Veteran's Reservist service records and remanded in order for VA to comply with that duty adequately.  Therefore, the Board remands the lumbar spine claim in order to attempt to obtain those outstanding service records, as ordered in the Joint Motion for Remand.  

Additionally, on remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regards to the Veteran's nasal trauma claim, as the above claim is being remanded in order to attempt to obtain Reserve service records, the nasal trauma claim is inextricably intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Moreover, the Board notes that the Veteran's service personnel records were obtained from the National Personnel Records Center (NPRC) on remand, as requested.  While the AOJ adjudicated the claim for CUE in the February 1989 administrative decision the April 2014 supplemental statement of the case, as requested on remand, the AOJ did not discuss whether a de novo review under 38 C.F.R. § 3.156(c) of that nasal trauma claim was appropriate.  The Board notes that that provision is also potentially salient to the request for Reserve service records being requested above.  Therefore, on remand, the Board requests that the AOJ also adjudicate whether a de novo review under 38 C.F.R. § 3.156(c) is appropriate, and if so, undertake a de novo review of the nasal trauma claim in the first instance, prior to returning that claim to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, particularly the Veteran's Reservist records from 1978 through 1990.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Obtain any relevant VA treatment records from the San Juan VA Medical Center, or any other VA medical facility that may have treated the Veteran, since August 2011 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine and nasal trauma disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a lumbar spine disorder, and whether new and material evidence has been received with respect to a claim of service connection for residuals of nasal trauma, to include whether there was CUE in a February 1989 administrative decision.  

The AOJ must specifically adjudicate whether receipt of the NPRC records, previously, or receipt of any Reservist service treatment and/or personnel records during remand, requires a de novo review of the nasal trauma claim under 38 C.F.R. § 3.156(c).  If such is required, the AOJ should adjudicate such a de novo review and adjudicate upon the merits of that claim in the first instance prior to transferring that claim back to the Board.

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



